Title: To James Madison from James Simpson, 28 March 1803
From: Simpson, James
To: Madison, James


					
						No. 55.
						Sir
						Tangier 28th. March 1803.
					
					No. 53 dated 24th. Decemr, laid by me waiting Captain Murrays arrival untill the 2d. Febr. when Captain Campbell of the Adams took charge of it, put up with No. 54 which I had the honour of writing you on the 31st. Jany.
					A severe Gale at East which then raged, prevented Captain Murray calling in this Bay, but Capt. Campbell assured me the Packet would be forwarded by a safe conveyance.
					His Majesty is still at Morocco but returns to Mequinez soon after the approaching Festival of the Greater Beiram, which happens on the 10th this Moon.  I am without any farther intelligence of the Gun Carriages, intended for the Emperour; as they have been promised it would be very well if they arrive before, or soon after His Majesty comes to this part of the Country.  On the 2d. February at the particular request of Alcayde Hashash, on a paper affixed to the Passport given on the 17th. Septemr. last year for the Ship left by the Tripolines at Gibraltar, I put a confirmation of it; to convince them, (notwithstanding the reports had been industriously propagated to the contrary) that whilst the Vessel was navigated with Muley Solimans Pass and in terms of those granted at his Request by the Consuls here, she would meet no sort of interruption from Ships of War of the United States.  Captain Campbell confirmed this to our Governour when here, and in consequence the Ship has again been got ready for Sea.  It has been impossible in the first stage of this busyness to oppose the Emperour takeing this Ship under his Flag.  If in the sequel it shall appear to have been lent as a cover, and that an improper use be made of it, then there will be just cause of complaint.
					Yesterday Thomas Beck & David Ervin late Seamen belonging to the Schooner Betsey of Norfolk Virginia, arrived here from Morocco redeemed by the Emperour from the Arabs.  They have been delivered to me, and will be sent to Gibraltar by first opportunity.  On the 3d. Inst. John Brodie belonging to the same Vessel was redeemed by Mr. Gwyn at Mogadore.
					It appears both by his declaration, and that of those Men, the Schooner on a Voyage from Norfolk for Madeira having missed that Island, endeavoured to make Teneriffe, in which they were also defeated, and fell in with the Coast of Africa about Latitude 26° on the 28th. June last year, when they came to Anchor & sent the Boat on shore with two Men in quest of Water; these not returning, on the evening of the 29th. it was determined to cut the Vessels Cable, and let her drift on shore, as they had been without Water for nine days.  The Mate Charles Rivers was drowned in the Surf; the Master Samuel Shore died on the Beach the following day from weakness & fatigue.  Thomas Lewis the only other person of the Crew, went in quest of Water soon after the Captain, Brodie & him got on shore, but did not return, nor has any of the three who have been recovered, heard any thing of him in the Country.  At the time the Emperour paid the Arabs for Beck and Ervin he strongly encharged them to make every enquiry after Lewis, and I have instructed Mr. Gwyn to do the same; if he be alive, which I very much doubt of, its highly probable we shall recover him.
					We never have been able to get any tidings of the two Negroes belonged to the Oswego.  None other of that Ships Company remain with the Arabs.  Hill and Bowyer were sent by the Governor of Tarudaunt to the Emperour at Morocco, and he immediately sent them to Mr. Gwyn.
					The Redemption of Men under such circumstances, is attended with expence.  Indeed it is absolutely necessary to hold forth good encouragement to the Arabs to bring them in, to prevent their destroying or keeping in perpetual Slavery, such Christians as may at a future day fall under similar misfortunes.  For people redeemed by the Emperour we only pay their traveling expences, and a gratuity to the Soldiers he sends to accompany them on their Journey.
					The Swedish Consul has returned in quality of Ambassador, and goes to the Emperour so soon as he comes to Mequinez.  Our Governour has orders to accompany him.  On the 21st Inst the Italian Flag was hoist on the French Commissarys house here, and saluted by the Garrison.  No Batavian Ambassador has yet appeared here, tho’ so often promised; if he does not come soon the Emperor will undoubtedly resent the neglect.
					His Majestys Son intended to visit Tripoly on his way to Mecca. Having been taken ill on the Road, the Caravan could not wait for him & he has returned to Fez; it is supposed he will be sent next year by Sea, either to Tripoli or Alexandria, or perhaps both: if the Emperor determines on that he will apply to some of the Christian Powers for a Frigate for the Voyage.
					We have not observed any activity hitherto in the equipment of any of the Cruisers.  I have the honour to be Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
